                  Case 1:12-cr-00626-ER Document 450 Filed 01/27/21 Page 1 of 1

SABRINA P. SHROFF                                                                                 233 BROADWAY
 ATTORNEY AT LAW                                                                       NEW YORK, NEW YORK 10007
                                                                                              TEL: (646) 763-1490



                                                           December 9, 2020

       BY ECF                                                   Sentencing is adjourned to March 10, 2021 at 11 a.m.
       Honorable Edgardo Ramos                                  SO ORDERED.
       United States District Judge
       Southern District of New York
       500 Pearl Street                                                                            1/27/2021
       New York, New York 10007

       Re:     United States v. Glen Thomas, 12 Cr. 626 (ER)

       Hon. Judge Ramos,

            I was assigned to represent Glen Thomas shortly before the
       Covid19 pandemic disrupted the orderly judicial process that was
       in existence in the Southern District of New York and elsewhere.
       Because of the lockdowns that preceded the Covid19 outbreak in
       MCC-New York, I have yet to be able to meet Mr. Thomas in
       person; we have spoken only by phone. 1
            Given the unusual circumstances of the year that is 2020,
       and because of the seriousness of this case and the sentence Mr.
       Thomas faces, I ask the Court to adjourn the December 10, 2020
       sentence date to a date in early 2021.
            Thank you for your consideration of this request. I hope
       everyone in Chambers is keeping well.


                                                   Respectfully submitted,

                                                   /s/Sabrina P. Shroff
                                                   Counsel to Glen Thomas


       CC: Counsel of Record




       1
         MCC-New York was in lockdown due to Jeffrey Epstein’s suicide , a gun being lose in the institution and then due
       to the outbreak of Covid19.
